                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    GREENVILLE DIVISION

LA SHERRY IRBY, Individually and as                                                                    PLAINTIFF
Daughter and Personal Representative of
Orsten Singleton, Deceased

V.                                                                                 NO. 4:18-CV-88-DMB-JMV

MERITOR, INC., et al.                                                                              DEFENDANTS


                                            ORDER CLOSING CASE

           On February 19, 2020, La Sherry Irby, individually, and as daughter and personal

representative of Orsten Singleton, deceased, stipulated to the dismissal of all claims asserted

against Meritor, Inc., Rockwell Automation, Inc, and The Boeing Company.                                   Doc. #92.

Accordingly, this case is CLOSED.1

           SO ORDERED, this 21st day of February, 2020.

                                                                 /s/Debra M. Brown
                                                                 UNITED STATES DISTRICT JUDGE




1
    Textron, Inc., the other defendant in this case, was dismissed by this Court’s August 9, 2019, order. Doc. #82.
